| RCRSE TREE SUR OAS HAT Gala A |

 

fp Jovani Molinati

 

°

8 PlawhFT 2.

IN.
RV ARH EVINK,

— COMPIND

 

SUNT

 

 

 

°

STEVEN KENNGWNSY,
UNKVOAN officer,

U NKWann OFRicer,
UN Kwosstt_ Qkeicer,

d

Ad W 5.6.19 ie a

 

 

 

_ °DeTANdaants»

| seed a Ape oficial Aid
een iAWAl CAAT

 

 

 

CN ACTION wo,

 

oO
~ mm _
a =o
coi mm =
1 Os —____eprgt-—__—§£_——
oO p
= “TI
SS)
ge = &
Cf =e 7. mi
7 ni eminem

 

.., su AIS DICTION AND VE NUE

 

 

__A® POPy
“wR

 

 

 

 

THiS is d Cwhh action Pesented kot Yor PlawiiFt,
_Procryedine Woe,

This action is Qutheri zed 7 Y2USC, GeFich FRB |
FO KEAKESS FHL AC AWG TION UNder +he Caer OF SAATE IAW, OF THE
VIG\IS Secured Under +e ONED STATES, CONRANAU LION: a
TNS CourT WAS Ful) Wurisc\iction Under 2 USC ScHarl 133) Ard |
__\23far(S), PWN F SeeXs ACCIMIGH Celiek gursua\ to 2B USSG, |
R20’ ANA 2207,

2. rie UNITED AMES DGG Cath G GWesey \s the |
yimke Venue urper 2BUSc< Sechay i3aWoy® becAuse ids |
CNeNAS GING UGE ° Yo ws CAA CONIA OCLUed, |

 

 

 

pan ;

at a SER NED

 

WHALE EVENTS OCCUY ed AT.
PME *® CurPnTt WN Tess Qantas cay

UN WT Cl CN COPD (ote oNAl Vast
— CON CRA NNN OVVH?2.
SAL EE Nan
canner T oY ss Cling?

eae Q —— oF We WasRcuses Beparinnt OF
—Cetftacons.—

 

_ SPace lord >

FIN WY EYP SOQW ER TON a
WN AT Dox Goi

__presersts Wn cbFen Ants SAM culLiNes te |

 

 
 

Case 1:20-cv-11922-ADB_ Document 1 ci RG HEh Qs |
Tr. DEFENDANTS

 

\5. Rerendany,
| is Ue Codi ae Sian

lo. HeLensa sy, NIAWT

[Ne DoMNAANT, STAVEN Kenne wat wns The Subuntendent of

 

Ml) AY HMES Memncled Were iN.
— Ve Acled ONHY Vee coler oF STATE LAW.

 

 

6h Ran Fank “6M CONEAIAA OFFICER, HE

 

UNKNONN OFFICENS Age Coltec intl aErices HY
hex UNA FH Colt CFS kate LA,

 

 

J1._ontenoun oF FICel ae Listes, gs three Ident AN ade Alt

Ibmen WA KNOAN NT AHO AAKK of AWS HLNG .
—ELPonk Wa TONns “Fae DOCUMANTSY AWSCoiest 4A -WOTHION-Fa-——
Had Speci Fic NAwey Witt be Needle As tL At RRCaNES

 

Vas sari

 

 

 

 

 

 

3. EP) 5 AEONLANE 1S WAS Swed Wy, {heir waiyiaual bs Wet &S

SRW OF HCIAL Crgmeatt. ST SX AES wrayriaNed Weve i, These

| __ deta byats Sched ONAOY “ehk_ Cae cK CANTE JAW ANA None CAN _|

Wot Quai , a oa MAAS WA yer ING C CRO ENA
GENTS.

 

 

 

AW. EXHQUSTIONG: REMEDIES

 

 

IG IN ACCHRANCE Wh TR Prior LAV GMAON C2 Ry BCE, ANY prighens

MUST eXhnsy (or attends) ANY Adininig Hare WeMeaLG ke FSH
| SOCZEAING, UNA YY USC193,.

 

__PINUOVTE Wes DoNe So, Wis Yemelies nhs SAME GIsigt

OF He WIE GA arce peoce EAS, ANG by Wes exypusted
—FSrery- ANOS NS LED-Nevews—

 

 

ty + C + O ae a FE

Psa FE ‘pas. ARied so syvtegl. Met’ t Wis Sunes aggre
MWied BS NWiING Weed “Fupwitsed WINE.

HE BRACE devils ENO CEL HE i Ait

BOP) IAS ASE Denied, QUNUWAEF Was dane wi Fle
BIDS REQUINES.

 

| HAs Zk Ad Tesae Anis aYe JAwbled Undo extends, |.
+t A

 
Case 1:20-cv-11922-ADB Document 1 Fileg4PREIRO 9PagsEht 5> |
NZ ciAimMs

 

 

1c, CARIN EAS ond, BANUACH 12, or olGcer KNAW FRU, ANA

 

NUM AS UNKWony oF ECcEAS CANE jo plawtiFty coc iN Soctecnyiat,

 

SFI HeinG Wid Fo Go to +He DAC OF WIS Co\L, THagi OFFIGRS
TH RAN IN Tue CEU “ANS DP GON “fe Aliciausiy Asse qannhiee —_|

 

Ps (CALM, ANG wrth chanical AGanTs,

 

Woke Wy Sudan sjtind OF Ficits Pid Fallod Esrsauisned cell
EXtVachioN QVOCEADPES. ANA Yau DINMLIFE is UNA CRahtc CAR
| Fo AS THAMAT IC ACF ICON les, THe do Fendants CLNiMed Oi Aut CEL

WAS RusiGthG Weine Cegivaned , Yet +ey WAS NS CU Ataned

| AD_ OG OLA VEE S deri Yoreboude Bo RY FES AV NNAS 0 Mido -Gyern
BINS SURAT AYROTLAATINS ae ical Cloaance MEST AND be.

 

ADPYACA WN ANT GE Uke CUMIN KEATS ANZ Waeort.
| NS NPAICAN ReCeitis Va RETIAD “THA yt
TOMES YR QUIN] WEALIAL teaimEert., TWES offi ceRs USEd

  
   

 

ACESS NE SOPCE A MOORS Ok HET INV eetion ree ——$
OFFICES WING Basen lied Nod to ta de,

 

PISMHIFE WAS TIKFIGH Yo Yp FEE oc Cruel AW UNA
DUMISMMENT As SocutEd BH Wye FTW AMEND MENT,

 

\hideo wa Reasids WA own thet OCF ciN's Wctexh Sed

 

r.
Forty WH HEAR LTOEY AE yndifefenceE teh) HAMriFR Rrerrts=

DETadIT Kernan id NST Tadedy ANG ‘issue ONd oe Aus Alp

 

RESMUMINE sw Wis EWneHoes Sct alts BS Suni .

 

 

Ht, CLAV Mad +
On 1 - 84- AeD@ ClHiceR Wan Tarr career Maw tee

 

wal VA ChaNGes (See Exit G)

 

IN Wis SYAEMWENT Ro QS FWA DAINIFE BEGAK
ASSAD EIN] UNAQMEA STA FE WEMbeS A TIe Bane Gwen

 

ve to ro PIACEA IN Lesrvaurts,
ONES nts Sicha te cigar Set ETS RAGS 3 “Xo Ave GSEs,

 

WEGMSE THUS ARE No NAWES GNoN WW eR RATHeY av Waal

QCUNNGS 16 LING UNWANEA STATT MESS, As _OAWAFE

—} Fbese Sigs authis ook Pl EsMISINT EE Cary NST defend WAM |

 

VAS Tv Wet 4o Crosse ye Ws SCCUSENS. DN re
Pe - ER ARCES APRONS ENS “SIC NY) ERO SI AES ARS RA
OWES SeG¥eomtion Col doe Udit oat Rewer
NVideo ReaiNG id. TRAN AYN FAs ified Ske dec wvevts
| S2-SES NGS DINO STAAL OFPICERS CONN Sital Poe
XAT ideo Std Wo _OF_OLOMANTS Qrofey ries 4 ater

 

Ye Wrs Rarwrled sitar le Wes ave Foo\+

 

 

ESE CECI TINS eRe WY BOT WAS Ns oe

 

Lie on foto, ana swiaiaie. YQenokrs_<;
NOOMIMETT PIGS PF Te Tes AME TE Sea

 

 

 

 

 

 
Case 1:20-cv-11922-ADB Document 1 Filed MdMRe Sagoo de 7
TWH LEGAL CIALMS

 

 

=|42,

\3,,

PIRATE Peaeces ANS WOCoC PANES HA Le Fevence PALAGCANS

\~

THe dguiberate Ue OF ExcessiNe Fatt iN tye ae oN Hour

PINON ES NVZABYES WS TIGNTS UA FH B+) AyVAdNenr.
__ HAnAATE

 

S_ QAGISTS Uddet “Tie LOTR Ame rele Guavayiee —_|
\We 15s GNON PROT Ave OROCES oF +1 JAN Bh ie YeNDIAl

 

08s Lite Fema, oe Papen s,

Mout p\WoiwiEk (Was Ny

 

Ax JAW to Tedless He (RONG doscr vad PEKEN
JPUNSAEE las Sp2o!

 

AYA WH AO COnaUCT oF Fe doFONANNTS UN Less nis

| Cant GANS So -YELLTSAAGMT pase Sais Com Nie f

pla, AS QUAKE, oe CoN\Mlete Keita
ON NIQUE yo bo Ie QaraY

 

JI RELYEF SouGht

 

| CoD vereGore, Seno tesa lFul OYe's TWA Vis Conteh Etter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| SUce Nest Granyine DAMEE ?
[8 8 Aad RKaROA THOTT SCT BMW ANGIE AK inal a
YneteiN NWolWYEA YRS PGS Urriet +e cae Xian ee
BM Laas oF JME UNVTEASTYIES.
_|S* _Compensn dart Ananees’yn +e Most oF 10,000
SB GRwst TEACH de FONAANT Soult Awd VWVAW ,
___ 0 _puntde pawress in The Amat of ¥ 10,000
BONAST ZAC AFENA NT) Sound Ard WiRvaly,
A & So Avid) on au WAFS AViake bt du, jo
PRs Pig oriels Cost oF AMIS CW Netiod _
NF tt BANNING) Ketnndres AWS Comm Av OIG YUSt, Prope NS Seared
ee  & YAVe Wad ME ENCE AVIJACMoN OS KANG UM |!”
tml —FY_QENDALY OF DACA Park) AARp AREF Gong |
\Aere inl BYE Vue 40 AR KY OF NN VrmaledGe nd
et 88 t
of Rese F UN Sulotorrte 7
os eS ee /
7 — —— Daanorr oo
MC. Conca — PO WKA\OO
a NG ip Oe -

 
 

AMES VEER STAN DIVA GOB! PROMOTER

onan WoLnor

 

 

 

 

 

 

 

 

oPIATI EE a erinw “ts BAA
N> _DeFerdants -
_ Advan FEricg et.al,
a Der enaanrse

 

cn action ND,

 

 

Suwd ids Anat ywetdual

 

AA CFTC) CATACIORS

 

 

 

 

 

 

Comes Your Sign EF +o da Red rat\h coFena hig do

 

The ANE SXLed QVVACHON, .
POET WAS Ale 4D _LechAe “Wcident Teds CoMAAiMWAe _

 

THe Aes ties OF Tre TR FoNAAIS Lgied &5 S unteratt oficaty,

 

TEV NAMS SHO lt AME F0 AN WA AGTON.
Te YaheE Sony SVN Selall NOgy AD Yaw AN thyar

 

PYSNS ANA of Ga CROAC WAI 4 THeire awe (© RISTHONS,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WWE, DANTE Adds FH Folloonne Wye oS |
— OD = =
7 @ Chester Miiler, officer 2 =
so
© Corel Shephera, 8 Micer o& ° &m
‘_ i - I US a
® DANial Manning, officer SS =
¢ Sevcio CAC Io PPO , offi Cey Ss oO “
® Nichclas DUVONT, OT Ficer
———}— 8 KY Le Seidoth Of Peek
: th LP ji _
4 VA MEO *
es Resgeceurt , LE ge (0-16-20
wt. WAN WO) | DAve
va We) CONCixd
way a ore
Pe SE VO
GMa, WNOT4')

 

 

 

 
